658 F.3d 888 (2011)
Bardukh KESHISHYAN, Petitioner,
v.
Eric H. HOLDER, Jr., Attorney General, Respondent.
No. 09-70394.
United States Court of Appeals, Ninth Circuit.
August 22, 2011.
Ruben Neshan Sarkisian, Glendale, CA, for Petitioner.
Susan Houser, OIL, DOJ-U.S. Department of Justice, Washington, DC, Chief Counsel Ice, Office of the Chief Counsel Department of Homeland Security San Francisco, CA, for Respondent.
Before: THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

ORDER
On July 21, 2011, the Board of Immigration Appeals reopened and terminated proceedings in this case. Consequently, there is no final order of removal currently in effect and this court lacks jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(1); cf. Alcala v. Holder, 563 F.3d 1009 (9th Cir.2009).
PETITION FOR REVIEW DISMISSED.